STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS

TERRY R. LOVEJOY,
                                                                                         FILED
Claimant Below, Petitioner                                                           December 11, 2020
                                                                                  EDYTHE NASH GAISER, CLERK

vs.)   No. 19-1034 (BOR Appeal No. 2054331)                                       SUPREME COURT OF APPEALS
                                                                                      OF WEST VIRGINIA
                   (Claim No. 2018005712)

T-SHIRT INTERNATIONAL, INC.
Employer Below, Respondent


                              MEMORANDUM DECISION
        Petitioner Terry R. Lovejoy, by Counsel Edwin H. Pancake, appeals the decision of the
West Virginia Workers’ Compensation Board of Review (“Board of Review”). T-Shirt
International, Inc., by Counsel James W. Heslep, filed a timely response.

       The issue on appeal is compensability. The claims administrator rejected the claim on
August 28, 2018. The Workers’ Compensation Office of Judges (“Office of Judges”) affirmed the
decision in its May 28, 2019, Order. The Order was affirmed by the Board of Review on October
18, 2019.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. Upon
consideration of the standard of review, the briefs, and the record presented, the Court finds no
substantial question of law and no prejudicial error. For these reasons, a memorandum decision is
appropriate under Rule 21 of the Rules of Appellate Procedure.

       Mr. Lovejoy, a laborer, alleges that he was injured as a result of work-place exposure to
chemicals on July 21, 2017. The Employees’ and Physicians’ Report of Injury indicates Mr.
Lovejoy breathed in a solvent called Bio-6. He alleged that such exposure resulted in injury to his
lungs. The physician’s section was completed at Thomas Memorial Hospital an indicated a
possible occupational injury in the form of pneumonitis and throat irritation.

        July 21, 2017, treatment notes from Thomas Memorial Hospital indicate Mr. Lovejoy
presented to the emergency room for throat irritation, fatigue, and difficulty breathing. He stated
that he believed the symptoms were due to exposure to a new chemical at work called Bio-6.
                                                1
Examination showed no skin or respiratory abnormalities. Chest x-rays and bloodwork were
normal. Mr. Lovejoy was diagnosed with pneumonitis and throat irritation. The claims
administrator rejected the claim on August 28, 2018.

        Ted deGuzman, an industrial hygienist, evaluated Mr. Lovejoy’s work site and provided a
report on November 14, 2018. He stated that Mr. Lovejoy alleged that exposure to Bio-6 caused
him to develop difficulty breathing and throat irritation. An employee who performed the same
job as Mr. Lovejoy was asked to wear a personal sampling pump while performing job duties. The
results showed mild exposure to the chemical. Mr. deGuzman noted that OSHA had not provided
an acceptable exposure limit for Bio-6. However, he concluded that Mr. Lovejoy’s work site was
not likely to be associated with Mr. Lovejoy’s illness. Mr. deGuzman noted that the concentration
range of active chemicals in Bio-6 is no more than 40% and the chemical is diluted 50% with
water. Further, Mr. Lovejoy’s work environment has an effective ventilation system and the
employees wear appropriate personal protective equipment.

        On July 17, 2018, Christopher Martin, M.D., performed an independent medical evaluation
in which he found that Mr. Lovejoy wore protective equipment while at work, including a dust
mask, goggles, gloves, apron, and boots. Further, there was an exhaust fan in the room in which
he worked. Mr. Lovejoy reported that on July 12, 2017, he began using a new chemical at work.
The chemical ate through his gloves and mask and caused a large rash on his arm, face, ears, and
neck. Mr. Lovejoy stated that the chemical caused him to feel nauseated. Mr. Lovejoy alleged that
he lost consciousness for three or four minutes but did not seek medical treatment that day. Mr.
Lovejoy stated that he returned to work a day and a half later and requested to be reassigned to a
different job. It was at that time that he began using Bio-6 in the course of his employment and a
week later, he sought medical treatment. Mr. Lovejoy stated that he had not returned to work but
that his symptoms had worsened. After examination, Dr. Martin found no condition relating to the
alleged work exposure. He noted that when Mr. Lovejoy was examined on July 21, 2017, all tests
were normal. No rash was noted. Pulmonary function studies showed no abnormalities. Dr. Martin
concluded that Mr. Lovejoy exhibited none of the clinical findings associated with chemical
exposure. He stated that if Mr. Lovejoy truly suffered a workplace exposure, his symptoms should
have improved after ceasing work.

         Mr. Lovejoy testified in a deposition on December 20, 2018, that he started out using Bio-
6 in the course of his work but then switched to an unlabeled, stronger chemical. The new chemical
caused a rash and teeth pain. Mr. Lovejoy stated that he informed his supervisor of the symptoms.
He asserted that on July 21, 2017, he became sick while working with the unnamed chemical,
vomited, and lost consciousness. Mr. Lovejoy sought medical treatment that day. Mr. Lovejoy
testified that he had no preexisting lung problems. He also testified that he had received no
treatment for the alleged injury.

        The Office of Judges affirmed the claims administrator’s rejection of the claim on May 28,
2019. It found that though Mr. Lovejoy alleges numerous symptoms, all objective testing and
physical examinations were normal. The Office of Judges determined that Thomas Memorial
Hospital’s diagnoses of pneumonitis and throat irritation were based solely on Mr. Lovejoy’s
subjective complaints, and the diagnoses were not specifically related to the alleged occupational
                                                2
exposure. The Office of Judges found that Dr. Martin performed an independent medical
evaluation in which he found that Mr. Lovejoy suffered no injury as a result of work-related
chemical exposure. This was based on a review of the medical records and a physical examination.
The Office of Judges concluded that Mr. Lovejoy failed to show by a preponderance of the
evidence that he sustained a work-related injury. The Board of Review adopted the findings of fact
and conclusions of law of the Office of Judges and affirmed its Order on October 18, 2019.

        After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. There is no objective evidence to support Mr. Lovejoy’s
subjective complaints. Further, there was no physician of record who attributed Mr. Lovejoy’s
alleged symptoms to a work-place chemical exposure. He failed to meet his burden of proof
establishing that he sustained an injury in the course of and resulting from his employment.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.



                                                                                        Affirmed.
ISSUED: December 11, 2020


CONCURRED IN BY:
Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                                                3